Citation Nr: 1138434	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  06-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for hepatitis C.

[The issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), will be the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	Professor Justin Holbrook, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware denied service connection for hepatitis C.

In December 2009, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2010, the Board denied service connection for hepatitis C.  The Veteran thereafter appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to that issue and remand the case for readjudication in accordance with the JMR.  

The Board observes that the issue of service connection for a psychiatric disorder, to include depression, PTSD, and a somatoform disorder, is also on appeal before the Board.  As the Veteran provided testimony at a hearing conducted in March 2011 as to that issue before a Veterans Law Judge other than the undersigned, that issue will be addressed in a separate decision signed by the Veterans Law Judge who took testimony as to that issue.  

The Veteran's hepatitis C claim is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.

REMAND

In support of his claim, the Veteran testified that he was hospitalized and treated for hepatitis in May 1972.  Additionally, at an October 1982 VA general medical examination, the Veteran reported a history of a liver infection in 1972 shortly after his discharge from service.  With regards to his hepatitis C risk factors, the Veteran identified at his hearing intravenous (IV) drug use, intranasal cocaine use, tattoos, exposure to other soldiers' blood in service, and use of similar drug use activities after service.  

The Board observes that the Veteran was not afforded a VA examination to determine whether he has hepatitis C that is related to his military service.  In light of the Veteran's reported in-service risk factors, his reports of being treated for hepatitis and a liver infection shortly after service, and his current diagnosis of hepatitis C, the Board finds that a remand is necessary to afford the Veteran a VA examination to determine if his hepatitis C was incurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's hepatitis C.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that hepatitis C had its clinical onset in service or is otherwise related to active duty.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

2.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.
   
3.  Then, readjudicate the issue of entitlement to service connection for hepatitis C.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


